Exhibit 10.2

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

  

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made this
5th day of April 2012, by and between Albany Molecular Research, Inc., a
Delaware corporation (the “Company”), and Mark T. Frost (the “Executive”).

 

WHEREAS, the Executive is an officer and key employee of the Company;

 

WHEREAS, the parties hereto desire to assure that the Executive’s knowledge and
familiarity with the business of the Company will continue to be available to
the Company after the date hereof; and

 

WHEREAS, the Executive and the Company entered into an amended and restated
Employment Agreement on June 30, 2006, which was amended in August, 2008 and the
parties now wish to amend and restate in full such agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

1.           Employment. Subject to the provisions of Section 6, the Company
hereby employs the Executive and the Executive accepts such employment upon the
terms and conditions hereinafter set forth.

 

2.           Term of Employment. The term of the Executive’s employment pursuant
to this Agreement shall commence on and as of the date hereof (the “Effective
Date”) and shall remain in effect for a period of two (2) years from the
Effective Date (the “Term”). The Term shall be renewed automatically for periods
of two (2) years (each a “Renewal Term”) commencing at the second anniversary of
the Effective Date and on each subsequent anniversary thereafter, unless notice
that this Agreement will not be extended is given by either the Executive or the
Company not less than one-hundred (180) days prior to the expiration of the Term
(as extended by any Renewal Term). The period during which the Executive serves
as an employee of the Company in accordance with and subject to the provisions
of this Agreement is referred to in this Agreement as the “Term of Employment.”

 

3.           Capacity.

 

(a)           Duties. During the Term of Employment, the Executive shall report
directly to the Chairman, President and Chief Executive Officer and (i) shall
serve as an executive officer of the Company with the title Senior Vice
President, Administration and Chief Financial Officer, subject to election by
the Board of Directors of the Company, (ii) shall perform such duties and
responsibilities as may be reasonably determined by the Board of Directors of
the Company consistent with the Executive’s title and position, duties and
responsibilities as an executive officer of the Company as of the Effective
Date; provided that such duties and responsibilities shall be within the general
area of the Executive’s experience and skills, (iii) upon the request of the
Board of Directors of the Company, shall serve as an officer and/or director of
the Company and any of its subsidiaries or affiliates (provided that the Company
shall indemnify the Executive for liabilities incurred as such in accordance
with its current practices to the fullest extent permitted by applicable law);
and (iv) shall render all services incident to the foregoing.

 



 

 



 

(b)           Extent of Service. The Executive agrees to diligently serve the
interests of the Company and shall devote substantially all of his working time,
attention, skill and energies to the advancement of the interests of the Company
and its subsidiaries and affiliates and the performance of his duties and
responsibilities hereunder; provided that nothing in this Agreement shall be
construed as preventing the Executive from (i) investing the Executive’s assets
in any entity in a manner not prohibited by Section 7 and in such form or manner
as shall not require any material activities on the Executive’s part in
connection with the operations or affairs of the entities in which such
investments are made, or (ii) engaging in religious, charitable or other
community or non-profit activities that do not impair the Executive’s ability to
fulfill the Executive’s duties and responsibilities under this Agreement.

 

4.           Compensation.

 

(a)           Salary. During the Term of Employment, the Company shall pay the
Executive a salary (the “Base Salary”) at an annual rate as shall be determined
from time to time by the Board of Directors of the Company or the Compensation
Committee of the Board of Directors consistent with the general policies and
practices of the Company and subject to periodic review in accordance with the
policies and practices of the Company; provided, however, that in no event shall
such rate per annum be less than $378,000.00. Such salary shall be subject to
withholding under applicable law and shall be payable in periodic installments
in accordance with the Company’s usual practice for its senior executives, as in
effect from time to time.

 

(b)           Bonus. Annually, the Company shall review the performance of the
Company and of the Executive during the prior year, and the Company may provide
the Executive with additional compensation as a bonus in accordance with any
bonus plan then in effect from time to time for senior executives of the
Company. Any such bonus plan shall have such terms as may be established in the
sole discretion of the Board of Directors of the Company or the Compensation
Committee of the Board of Directors.

 

5.           Benefits.

 

(a)           Regular Benefits. During the Term of Employment, the Executive
shall be entitled to participate in any and all medical, dental, pension and
life insurance plans, disability income plans and other employee benefit plans
as in effect from time to time for senior executives of the Company. Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company and (iii) the
discretion of the Board of Directors of the Company or the administrative or
other committee provided for in, or contemplated by, such plan. Compliance with
this Section 5(a) shall in no way create or be deemed to create any obligation,
express or implied, on the part of the Company or any subsidiary or affiliate of
the Company with respect to the continuation of any benefit or other plan or
arrangement maintained as of or prior to the Effective Date or the creation and
maintenance of any particular benefit or other plan or arrangement at any time
after the Effective Date.

 

2

 



 

(b)           Reimbursement of Expenses. The Company shall promptly reimburse
the Executive for all reasonable business expenses incurred by the Executive
during the Term of Employment in accordance with the Company’s practices for
senior executives of the Company, as in effect from time to time.

 

(c)           Vacation. During the Term of Employment, the Executive shall
receive at least four (4) weeks paid vacation annually or such greater amount as
is in accordance with the Company’s practices for senior executives of the
Company, as in effect from time to time.

 

6.           Termination of Employment. Notwithstanding the provisions of
Section 2, the Executive’s employment under this Agreement shall terminate under
the following circumstances set forth in this Section 6.

 

For purposes of this Agreement, “Date of Termination” means (i) if the
Executive’s employment is terminated by his death as provided in Section 6(c),
the date of his death; (ii) if the Executive’s employment is terminated due to
his permanent disability as provided in Section 6(c), the date on which notice
of termination is given; (iii) if the Executive’s employment is terminated by
the Company without Cause under Section 6(e) or Section 6(g), sixty (60) days
after the date on which notice of termination is given; and (iv) if the
Executive’s employment is terminated under Section 6(f), or for Good Reason
under Section 6(g), the date on which the applicable cure period expires.

 

(a)           Mutual Consent. The Executive’s employment under this Agreement
may be terminated at any time by the mutual consent of the Executive and the
Company on such terms as both parties shall mutually agree.

 

(b)           Termination by the Company for Cause. The Executive’s employment
under this Agreement may be terminated by the Company for Cause at any time upon
written notice to the Executive without further liability on the part of the
Company. For purposes of this Agreement, a termination shall be for Cause if:

 

(i)           the Executive shall commit an act of fraud, embezzlement,
misappropriation or breach of fiduciary duty against the Company or any of its
subsidiaries or affiliates or shall be convicted by a court of competent
jurisdiction or shall plead guilty or nolo contendere to any felony or any crime
involving moral turpitude;

 

(ii)         the Executive shall commit a material breach of any of the
covenants, terms or provisions of Section 7 or 8 hereof which breach has not
been cured within fifteen (15) days after delivery to the Executive by the
Company of written notice thereof;

 

3

 



 

(iii)        the Executive shall commit a material breach of any of the
covenants, terms or provisions hereof (other than pursuant to Section 7 or 8
hereof) which breach has not been remedied within thirty (30) days after
delivery to the Executive by the Company of written notice thereof; or

 

(iv)        the Executive shall have disobeyed reasonable written instructions
from the Company’s Board of Directors, Compensation Committee or other
appropriate governing committee which are consistent with the terms and
conditions of this Agreement or shall have deliberately, willfully,
substantially and continuously failed to perform the Executive’s duties
hereunder, after written notice and under circumstances effectively constituting
a voluntary resignation of the Executive’s position with the Company.

 

Upon termination for Cause as provided in this Section 6(b), all obligations of
the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to (A) earned but unpaid Base Salary and (B)
the continued rights of the Executive to receive payments due under the
Technology Development Incentive Plan. The Company shall have any and all rights
and remedies under this Agreement and applicable law.

 

(c)           Death; Disability. The Executive’s employment under this Agreement
may be terminated by the Company upon the earlier of death or permanent
disability (as defined below) of the Executive continuing for a period of one
hundred eighty (180) days. Upon any such termination of the Executive’s
employment, all obligations of the Company under this Agreement shall thereupon
immediately terminate other than any obligations with respect to (i) earned but
unpaid salary through the Date of Termination, (ii) bonus payments with respect
to the calendar year within which such termination occurred on the basis of and
to the extent contemplated in any bonus plan then in effect with respect to
senior executive officers of the Company, pro-rated on the basis of the number
of days of the Executive’s actual employment hereunder during such calendar year
through the Date of Termination, and (iii) in the case of permanent disability,
continuation at the Company’s expense of health insurance benefits (medical and
dental) until the first anniversary of the Date of Termination to the extent
permitted under the Company’s group health insurance policy. As used herein, the
term “permanent disability” or “permanently disabled” means the inability of the
Executive, by reason of injury, illness or other similar cause, after reasonable
accommodation by the Company, to perform a major part of his duties and
responsibilities in connection with the conduct of the business and affairs of
the Company. The Company shall provide written notice to the Executive of the
termination of his employment hereunder due to permanent disability. The
provisions of the Technology Development Incentive Plan shall apply to matters
related to any technical incentive compensation being received at the time of
disability or death of the Executive.

 

(d)           Voluntary Termination by the Executive. At any time during the
Term of Employment, the Executive may terminate his employment under this
Agreement upon sixty (60) days’ prior written notice to the Company. Upon
termination by the Executive as provided in this Section 6(d), all obligations
of the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to earned but unpaid Base Salary and any
payments of technology incentive compensation under the Technology Development
Incentive Plan.

 

4

 



 

(e)           Termination by the Company Without Cause. The Executive’s
employment under this Agreement may be terminated by the Company at any time
without Cause by the Company upon sixty (60) days’ prior written notice to the
Executive. Any termination by the Company of the Executive’s employment under
this Agreement which does not constitute a termination for Cause under Section
6(b) and is not a termination on account of death or disability under Section
6(c) shall be deemed a termination without Cause. Upon any such termination of
the Executive’s employment, all obligations of the Company under this Agreement
shall thereupon immediately terminate other than any obligations with respect to
earned but unpaid Base Salary and bonus under Section 4. In addition, subject to
the Executive signing a general release of claims in a form and manner
satisfactory to the Company and the lapse of any statutory revocation period,
the Company shall continue to pay the Executive his Base Salary at the rate then
in effect pursuant to Section 4(a) for a period of one (1) year from the Date of
Termination and shall pay to the Executive in monthly installments over the one
(1) year period, an amount equal to the Executive’s cash bonus, if any, received
in respect of the year immediately preceding the year of termination pursuant to
Section 4(b) beginning with the first payroll date that begins thirty (30) days
after the Date of Termination. For purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), each monthly payment shall be
considered a separate payment. The Company shall also pay 100% of the costs to
provide up to twelve (12) months of outplacement support services at a level
appropriate for the Executive’s title and responsibility and provide the
Executive with health and dental insurance continuation at a level consistent
with the level and type the Executive had in place at the time of termination
for a period of twelve (12) months from the Date of Termination. Following a
termination of the Executive without Cause the Executive shall continue to be
eligible to receive technology incentive compensation payments due under the
provisions of the Technology Development Incentive Plan as such may have been
established by the administrator of such plan prior to the date of termination.

 

(f)           Termination by the Executive upon Company Breach. The Executive
shall have the right to terminate his employment hereunder upon written notice
to the Company in the event of (i) a material diminution in the nature or scope
of the powers, duties or responsibilities of the Executive or (ii) a breach by
the Company of any of its material obligations hereunder, in each case after the
Executive has given written notice to the Company specifying such default by the
Company within sixty (60) days of the occurrence of the default and giving the
Company a reasonable time, not less than thirty (30) days, to conform its
performance to its obligations hereunder. Upon any such termination of the
Executive’s employment, all obligations of the Company under this Agreement
shall thereupon immediately terminate other than any obligations with respect to
earned but unpaid Base Salary and bonus under Section 4. In addition, subject to
the Executive signing a general release of claims in a form and manner
satisfactory to the Company and the lapse of any statutory revocation period,
the Company shall continue to pay the Executive his Base Salary at the rate then
in effect pursuant to Section 4(a) for a period of one (1) year from the Date of
Termination and shall pay to the Executive in monthly installments over the one
(1) year period, an amount equal to the Executive’s cash bonus, if any, received
in respect of the year immediately preceding the year of termination pursuant to
Section 4(b) beginning with the first payroll date that begins thirty (30) days
after the Date of Termination. For purposes of Section 409A of the Code, each
monthly payment shall be considered a separate payment. The Company shall also
pay 100% of the costs to provide up to twelve (12) months of outplacement
support services at a level appropriate for the Executive’s title and
responsibility and provide the Executive with health and dental insurance
continuation at a level consistent with the level and type the Executive had in
place at the time of termination for a period of twelve (12) months from the
Date of Termination. Following a termination by the Executive for Company
Breach, the Executive shall continue to be eligible to receive technology
incentive compensation payments due under the provisions of the Technology
Development Incentive Plan as such may have been established by the
administrator of such plan prior to the date of termination

 

5

 



 

(g)           Termination Pursuant to a Change of Control. If there is a Change
of Control, as defined below, during the Term of Employment, the provisions of
this Section 6(g) shall apply and shall continue to apply throughout the
remainder of the Term (as extended by any Renewal Term). Upon a Change of
Control, the Executive will become fully vested in any outstanding stock
options, Restricted Stock or other stock grants awarded and become fully vested
in all Company contributions made to the Executive’s 401(k), Profit Sharing or
other retirement account(s). In addition, within thirty (30) days of the Change
of Control, the Company shall pay to the Executive a lump sum equal to the
Executive’s pro rata target cash bonus for the year in which the Change of
Control occurred (as such may be set forth in the Company’s bonus plan for such
year and calculated assuming target achievement of corporate and personal
goals); such pro rata amount to be determined based on the actual date of the
closing of such Change of Control transaction.

 

If, within two (2) years following a Change of Control, the Executive’s
employment is terminated by the Company without Cause (in accordance with
Section 5(e) above) or by the Executive for “Good Reason” (as defined in Section
6(g)(ii) below), in lieu of any severance and other benefits payable under
Section 6(e) or Section 6(f), subject to the Executive signing a general release
of claims in a form and manner satisfactory to the Company and the lapse of any
statutory revocation period, the Company shall pay to the Executive (or the
Executive’s estate, if applicable) a lump sum amount equal to 1.5 times the sum
of (x) the Executive’s Base Salary at the rate then in effect pursuant to
Section 4(a), plus (y) an amount equal to the Executive’s cash bonus, if any,
received in respect of the year immediately preceding the year of termination
pursuant to Section 4(b) within thirty (30) days of the Date of Termination.
Notwithstanding the foregoing, to the extent the cash severance payment to the
Executive is considered deferred compensation subject to Section 409A of the
Code, and if the Change of Control does not constitute a “change in control
event” within the meaning of Section 409A of the Code, such cash severance shall
be payable in installments over the same period as provided in Section 6(e). The
Company shall also pay 100% of the costs to provide up to twelve (12) months of
outplacement support services at a level appropriate for the Executive’s title
and responsibility and provide the Executive with health and dental insurance
continuation at a level consistent with the level and type the Executive had in
place at the time of termination for a period of twelve (12) months from the
Date of Termination. Following a termination by the Executive or a termination
by the Company under this Section 6(g), the Executive shall continue to be
eligible to receive technology incentive compensation payments due under the
provisions of the Technology Development Incentive Plan as such may have been
established by the administrator of such plan prior to the date of termination.

 



6

 



 

(i)           “Change of Control” shall mean the occurrence of any one of the
following events: (A) the sale of all or substantially all of the assets of the
Company on a consolidated basis to an unrelated person or entity, (B) a merger,
reorganization or consolidation in which the outstanding shares of Stock are
converted into or exchanged for securities of the successor entity and the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (C) the
sale of all of the Stock of the Company to an unrelated person or entity.

 

 

(ii)         “Good Reason” shall mean the occurrence of any of the following:

 

(A)         a material diminution in the nature or scope of the powers, duties
or responsibilities of the Executive;

 

(B)         a breach by the Company of any of its material obligations
hereunder; or

 

(C)         the relocation of the offices at which the Executive is principally
employed as of the Change of Control to a location more than fifty (50) miles
from such offices, which relocation is not approved by the Executive.

 

(iii)        The Executive shall provide the Company with reasonable notice and
an opportunity to cure any of the events listed in Section 6(g)(ii) within sixty
(60) days of the occurrence of the event and shall not be entitled to
compensation pursuant to this Section 6(g) unless the Company fails to cure
within a reasonable period of not less than thirty (30) days.



7

 

 

(h)           Additional Limitation. Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, calculated in a manner consistent with Section 280G of
the Code and the applicable regulations thereunder (the “Severance Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code, the
following provisions shall apply:

 

(A)           if the Severance Payments, reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes payable by the Executive on the amount of the Severance Payments which are
in excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full amount of Severance
Payments.

 

(B)           if the Threshold Amount is less than (x) the Severance Payments,
but greater than (y) the Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the Severance Payments shall be reduced (but not below
zero) to the extent necessary so that the sum of all Severance Payments shall
not exceed the Threshold Amount. In such event, the Severance Payments shall be
reduced in the following order: (i) cash payments not subject to Section 409A of
the Code; (ii) cash payments subject to Section 409A of the Code; (iii)
equity-based payments and acceleration; and (iv) non-cash forms of benefits. To
the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

 

For the purposes of this Section 6(h) “Threshold Amount” shall mean three (3)
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

 

The determination as to which of the alternative provisions of this Section 6(h)
shall apply to the Executive shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive. For
purposes of determining which of the alternative provisions of this Section
6(g)(iii) above shall apply, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

 



8

 



 

(i)           No Mitigation. Without regard to the reason for the termination of
the Executive’s employment hereunder, the Executive shall be under no obligation
to mitigate damages with respect to such termination under any circumstances and
in the event the Executive is employed or receives income from any other source,
there shall be no offset against the amounts due from the Company hereunder.

 

(j)           Section 409A.

 

(i)           Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement would be considered deferred compensation subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
Any such delayed cash payment shall earn interest at an annual rate equal to the
prime rate reported by The Wall Street Journal as of the date of separation from
service, from such date of separation from service until the payment.

 

(ii)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(iii)        To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service”. The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(iv)        The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

  

9

 



 

7.           Non-Competition and No Solicitation.

 

(a)           Because the Executive’s services to the Company are special and
because the Executive has access to the Company’s confidential information,
during the Term of Employment and for a period of twelve (12) months following
the termination, the Executive shall not, without the express written consent of
the Company, directly or indirectly, engage, participate, invest in, be employed
by or assist, whether as owner, part-owner, shareholder, partner, director,
officer, trustee, employee, agent or consultant, or in any other capacity, any
Person (as hereinafter defined) other than the Company and its affiliates in the
Designated Industry (as hereinafter defined); provided, however, that nothing
herein shall be construed as preventing the Executive from making passive
investments in a Person in the Designated Industry if the securities of such
Person are publicly traded and such investment constitutes less than one percent
(1%) of the outstanding shares of capital stock or comparable equity interests
of such Person.

 

(b)           For purposes of this Agreement, the following terms have the
following meanings:

“Person” means an individual, a corporation, an association, a partnership, a
limited liability company, an estate, a trust and any other entity or
organization; and

 

“Designated Industry” means the business of providing chemistry research and
development services to pharmaceutical and biotechnology companies involved in
drug development and discovery and any and all activities related thereto,
including, without limitation, medicinal chemistry, chemical development,
biocatalysis, analytical chemistry services and small-scale manufacturing and
any other business conducted by the Company during the Executive’s employment
with the Company.

 

(c)           For a period of twelve (12) months following the termination of
this Agreement for any reason, the Executive shall not, directly or indirectly,
alone or as a member of any partnership or limited liability company or entity,
or as an officer, director, shareholder, or employee of any corporation or
entity (a) solicit or otherwise encourage any employee or independent contractor
of the Company to terminate his/her relationship with the Company, or (b)
recruit, hire or solicit for employment or for engagement as an independent
contractor, any person who is or was employed by the Company at any time during
the Executive’s employment with the Company. This paragraph shall not apply to
persons whose employment and/or retention with the Company has been terminated
for a period of twelve (12) months or longer.

 

8.           Confidentiality. In the course of performing services hereunder and
otherwise, the Executive has had, and it is anticipated that the Executive will
from time to time have, access to confidential records, data, customer lists,
trade secrets, technology and similar confidential information owned or used in
the course of business by the Company and its subsidiaries and affiliates (the
“Confidential Information”). The Executive agrees (i) to hold the Confidential
Information in strict confidence, (ii) not to disclose the Confidential
Information to any Person (other than in the regular business of the Company),
and (iii) not to use, directly or indirectly, any of the Confidential
Information for any competitive or commercial purpose; provided, however, that
the limitations set forth above shall not apply to any Confidential Information
which (A) is then generally known to the public, (B) became or becomes generally
known to the public through no fault of the Executive, or (C) is disclosed in
accordance with an order of a court of competent jurisdiction or applicable law.
Upon termination of the Executive’s employment with the Company, all data,
memoranda, customer lists, notes, programs and other papers and items, and
reproductions thereof relating to the foregoing matters in the Executive’s
possession or control, shall be returned to the Company and remain in its
possession. This Section 8 shall survive the termination of this Agreement for
any reason.

 



10

 



 

9.           Conflicting Agreements. The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which he is a party or is bound, and that he is not now subject to any
covenants which would affect the performance of his obligations hereunder. As of
the Effective Date, the Executive is not performing any other duties for, and is
not a party to any similar agreement with, any Person competing with the Company
or any of its affiliates.

 

10.         Severability. In case any of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, any such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had been
limited or modified (consistent with its general intent) to the extent necessary
to make it valid, legal and enforceable, or if it shall not be possible to so
limit or modify such invalid, illegal or unenforceable provision or part of a
provision, this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or part of a provision had never been contained in this
Agreement.

 

11.         Litigation and Regulatory Cooperation. During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company. The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall reimburse the Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 11. This Section 11 shall survive the termination of this
Agreement for any reason.

  

11

 



 

12.         Arbitration of Disputes. Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Albany, New York, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered in any court having
jurisdiction. In the event that the Company terminates the Executive’s
employment for cause under Section 6(b) and the Executive contends that cause
did not exist, then the Company’s only obligation shall be to submit such claim
to arbitration and the only issue before the arbitrator will be whether the
Executive was in fact terminated for cause. If the arbitrator determines that
the Executive was not terminated for cause by the Company, then the only
remedies that the arbitrator may award are (i) payment of amounts which would
have been payable if the Executive’s employment had been terminated under
Section 6(e), (ii) the costs of arbitration, (iii) the Executive’s attorneys’
fees, and (iv) all rights and benefits granted or in effect with respect to the
Executive under the Company’s stock option plans and agreements with the
Executive pursuant thereto, with the vesting and exercise of any stock options
and the forfeit ability of any stock-based grants held by the Executive to be
governed by the terms of such plans and the related agreements between the
Executive and the Company. If the arbitrator finds that the Executive’s
employment was terminated for cause, the arbitrator will be without authority to
award the Executive anything, and the parties will each be responsible for their
own attorneys’ fees, and they will divide the costs of arbitration equally.
Furthermore, should a dispute occur concerning the Executive’s mental or
physical capacity as described in Section 6(c), a doctor selected by the
Executive and a doctor selected by the Company shall be entitled to examine the
Executive. If the opinion of the Company’s doctor and the Executive’s doctor
conflict, the Company’s doctor and the Executive’s doctor shall together agree
upon a third doctor, whose opinion shall be binding. This Section 12 shall
survive the termination of this Agreement for any reason.

 

13.         Specific Performance. Notwithstanding Section 12 hereof, it is
specifically understood and agreed that any breach of the provisions of this
Agreement, including, without limitation, Sections 7 and 8 hereof, by the
Executive is likely to result in irreparable injury to the Company and its
subsidiaries and affiliates, that the remedy at law alone will be inadequate
remedy for such breach and that, in addition to any other remedy it may have,
the Company shall be entitled to enforce the specific performance of this
Agreement by the Executive and to seek both temporary and permanent injunctive
relief (to the extent permitted by law), without the necessity of proving actual
damages. To the extent that any court action is permitted consistent with or to
enforce Section 7 or 8 of this Agreement, the parties hereby agree to the sole
and exclusive jurisdiction of the Supreme Court of the State of New York (Albany
County) and the United States District Court for the Northern District of New
York (City of Albany). Accordingly, with respect to any such court action, the
Executive (i) submits to the personal jurisdiction of such courts, (ii) consents
to service of process, and (iii) waives any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction or
service of process.

 

14.         Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
when delivered by hand, (ii) when transmitted by facsimile and receipt is
acknowledged, or (iii) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

12

 



 

To the Company:

 

Albany Molecular Research, Inc.

21 Corporate Circle

Albany, New York 12203-5154

Facsimile: (518) 867-4375

Attention: Board of Directors

 

To the Executive, at the address on file with the Company

 

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

 

15.         Amendment; Waiver. This Agreement shall not be amended, modified or
discharged in whole or in part except by an Agreement in writing signed by both
of the parties hereto. The failure of either of the parties to require the
performance of a term or obligation or to exercise any right under this
Agreement or the waiver of any breach hereunder shall not prevent subsequent
enforcement of such term or obligation or exercise of such right or the
enforcement at any time of any other right hereunder or be deemed a waiver of
any subsequent breach of the provision so breached, or of any other breach
hereunder.

 

16.         Successors and Assigns. This Agreement shall inure to the benefit of
successors of the Company by way of merger, consolidation or transfer of all or
substantially all of the assets of the Company, and may not be assigned by the
Executive. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and agree to perform
this Agreement to the same extent that the Company would be required to perform
it if no succession had taken place. Failure of the Company to obtain an
assumption of this Agreement at or prior to the effectiveness of any succession
shall be a material breach of this Agreement.

 

17.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the subjects hereof and supersedes all prior
understandings and agreements between the parties relating to the subject matter
hereof.

 

18.         Governing Law. This Agreement shall be construed and regulated in
all respects under the laws of the State of New York.

 

19.         Counterparts. This Agreement may be executed in counterparts, each
of which when so executed and delivered shall be taken to be an original, but
such counterparts shall together constitute one and the same document.

 

[Remainder of Page Intentionally Left Blank]

 

13

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  ALBANY MOLECULAR RESEARCH, INC.         By: /s/ Thomas E. D’Ambra, Ph.D      
  EXECUTIVE:         /s/ Mark T. Frost   Mark T. Frost

 



14

 